UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 25, 2012 BLUFOREST INC. Exact name of registrant as specified in its charter Nevada 000-53614 26-2294927 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Ave. Republica del Salvador y Shyris Edificio Onix piso 10-C Quito Ecuador (Address of principal executive offices) (Zip Code) 593-937-62435 Registrant’s telephone number, including area code n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 SECTION 1.01 - ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT On November 25, 2012 BluForest Inc. (the “Company”) entered into a “Letter of Intent” (“LOI”) entering into discussions to consider the acquisition of the Canadian company New World Generation. Pursuant to the terms of the LOI and subject to further negotiation, BluForest is granted an option to acquire New World Generation via a share base that will be finalized during the due diligence process.It is intended by the parties that the LOI will be superseded by a formal agreement upon completion of due diligence. SECTION 7.01 - REGULATION FD DISCLOSURE Press Releases In connection with the LOI and concurrently with this Form 8-K, the Company issued a press release relating to the LOI as described in “Section 1.01 Entry Into Material Definitive Agreements” above. A copy of this press release is furnished as an exhibit to this Report. SECTION 9 - FINANCIAL STATEMENTS AND EXHIBITS Item 9.01 Financial Statements and Exhibits. d) Exhibits Exhibit No. Exhibit Description Press release Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BLUFOREST INC. Dated: November 28, 2012 By: /s/ Charles Miller Name: Charles Miller ` Title: Chief Executive Officer/ Chief Financial Officer 2
